DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-19 are currently pending.
Priority

    PNG
    media_image1.png
    150
    1049
    media_image1.png
    Greyscale
(filing receipt dated 11/29/2019).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
	Line 7 of claim 1 reads as follows: “Ar is benzene group substituted (l+m+n) times,”.  This line was deleted and replaced by the following: --Ar is a benzene ring substituted (l+m+n) times,--.
	In the final line of claim 1, the phrase “a benzoyl group” was deleted and replaced by –an unsubstituted or substituted benzoyl group--.
	In line 2 of claim 8, the word “group” was deleted and replaced by –ring--.
	The text of claim 9 was deleted and replaced by the following: -The compound according to claim 1 wherein Ar1 is an unsubstituted or substituted phenyl group.--.  
claim 10 were deleted and replaced by –The compound according to claim 1, wherein Ar1 is a monosubstituted phenyl group substituted with a C1-C5 alkyl, an alkenyl, an alkynyl, a benzyl, an--.
	The text of claim 13 was deleted and replaced by the following: --A heat-sensitive recording material comprising a carrier substrate, at least one colour former, and at least one heat-sensitive colour-forming layer containing at least one phenol-free colour developer, wherein the at least one phenol-free colour developer is a compound of formula (I) according to claim 1 which contains no phenol substituents.--.
	In line 2 of claim 17, the word “group” was deleted and replaced by –ring--.
	The text of claim 18 was deleted and replaced by the following: --The compound according to claim 1, wherein Ar1 is a monosubstituted phenyl group.—.
	New claim 20 was inserted and reads as follows: --The compound according to claim 1, wherein Ar1 is a 4-alkylester phenyl group.--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott M. McCollister on 5/20/2021.
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed compounds are those described in 1) US 2015/0284321; 2) US 5665675; and 3) JPH11268422 (of record in the IDS filed on 
 
    PNG
    media_image2.png
    391
    352
    media_image2.png
    Greyscale
, but does not teach or suggest compounds having more than one urea substituent on the central phenyl ring.
Reference 2 (see whole document, in particular abstract and claims) teaches compounds of the following formulae: 
    PNG
    media_image3.png
    86
    279
    media_image3.png
    Greyscale
 , but does not teach or suggest compounds having more than one urea substituent on the central phenyl ring.  
Reference 3 (see whole document, in particular abstract and claims) teaches compounds of the following formulae: 
    PNG
    media_image4.png
    98
    309
    media_image4.png
    Greyscale
, but 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622